Citation Nr: 0326267	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. 1151 (West 2002). 
 
3.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 United States Code, Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	James D. Caldwell, Attorney




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from November 1962 to March 
1966.  He died on December [redacted], 2000.  The appellant is the 
widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2000 
rating decision of the Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for the cause of 
the veteran's death, entitlement to DIC under 38 
U.S.C.A.§ §1151, and eligibility for DEA under 38 United 
States Code, Chapter 35.  The appellant expressed 
dissatisfaction with these determinations in a notice of 
disagreement received in April 2002, and has perfected a 
timely appeal to the Board.  


REMAND

Review of the record discloses that after the case came to 
the Board, the appellant's representative submitted 
additional pertinent evidence in support of the claim.  The 
additional information consists of a medical article offered 
to establish a standard of care which appellant contends was 
breached by VA, resulting in or contributing to the veteran's 
death.  The Board must remand the additional evidence to the 
RO for initial consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


The case is thus remanded for the following action:

The RO should readjudicate the claim, 
considering all additional evidence.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


